******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    MICHELE SIENKIEWICZ ET AL. v. KRISTINE
               RAGAGLIA ET AL.
                  (AC 37343)
             DiPentima, C. J., and Lavine and Alvord, Js.
    Submitted on briefs May 25—officially released August 23, 2016

   (Appeal from Superior Court, judicial district of
               Fairfield, Radcliffe, J.)
  Jon E. Jessen filed a brief for the appellants
(plaintiffs).
  George Jepsen, attorney general, and Robert J. Deich-
ert, assistant attorney general, filed a brief for the appel-
lees (defendants).
                          Opinion

   PER CURIAM. The plaintiffs, Michele Sienkiewicz
and Craig Sienkiewicz, both individually and in their
capacities as next friends of their children1 appeal from
the judgment of the trial court dismissing their com-
plaint. They claim that they properly brought their
action under the accidental failure of suit statute, Gen-
eral Statutes § 52-592,2 and that sovereign immunity
does not bar their claims. The plaintiffs failed to chal-
lenge the trial court’s conclusion that § 52-592 is inappli-
cable where, as here, a previous appeal related to the
underlying action was withdrawn by the plaintiffs. As
a result of this inadequate briefing, we decline to review
their claims. See Practice Book § 67-4. Accordingly, we
affirm the judgment of the trial court.
   The court granted the defendants’ motion to dismiss3
on October 10, 2014, issuing the following order: ‘‘The
motion to dismiss is granted, and the case is dismissed
in its entirety. The court makes a finding that [§] 52-
592 . . . does not apply, and the amended complaint
of [May 6, 2010] does not bring an action against the
individually named defendants in their individual capac-
ity, but only in their scope of employment by the state
of Connecticut. . . . [Section 52-592] has no applica-
bility where there was a final judgment and the trial
court was appealed, and such appeal was withdrawn
by the party seeking the benefits of [the] accidental
failure of suit.’’ (Emphasis added.)
  On appeal, the plaintiffs raise a number of claims,
but they fail to address one of the court’s reasons for
granting the defendants’ motion to dismiss, namely,
whether an action can be brought under § 52-592 after
the plaintiffs have withdrawn their appeal of the prior
action.4 As a result, the plaintiffs have briefed inade-
quately their claims regarding § 52-592 in this case.
   ‘‘Practice Book § 67-4 prescribes the required compo-
nents of an appellant’s brief. It is necessary to this
court’s review of a party’s claims on appeal that his brief
contain, inter alia, argument and analysis regarding the
alleged errors of the trial court, with appropriate refer-
ences to the facts bearing on the issues raised. . . .
   ‘‘It is well settled that [w]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed.’’ (Citation omitted; internal
quotation marks omitted.) Zappola v. Zappola, 159
Conn. App. 84, 86–87, 122 A.3d 267 (2015).
  We need not address the propriety of the trial court’s
ruling because the plaintiffs have presented this court
with an inadequate brief regarding an issue that was
central to the trial court’s holding.5
      The judgment is affirmed.
  1
     In accordance with our policy of protecting the privacy interests of the
minor children, we decline to identify them by name.
   2
     General Statutes § 52-592 (a) provides in relevant part: ‘‘If any action,
commenced within the time limited by law, has failed one or more times
to be tried on its merits . . . the plaintiff . . . may commence a new action
. . . for the same cause at any time within one year after the determination
of the original action . . . .’’
   3
     The plaintiff did not object to the use of a motion to dismiss to challenge
the applicability of § 52-592. See PMG Land Associates, L.P. v. Harbour
Landing Condominium Assn., Inc., 135 Conn. App. 710, 716 n.7, 42 A.3d
508 (2012).
   4
     The plaintiffs characterize the court’s holding as follows: ‘‘Because [the]
plaintiffs withdrew their appeal of [the judgment grating the defendants’
motion to strike the plaintiffs’ 2003 complaint] on November 19, 2008, and
filed their amended complaint on February 13, 2010, the court held that the
plaintiffs’ amended complaint was not brought within one year after the
determination of the original action.’’ They misconstrue the court’s ruling,
then provide only the following brief analysis: ‘‘[The] plaintiffs appealed
[the subsequent February 13, 2009] judgment [rendered on their motion for
judgment], and then withdrew their appeal on December 3, 2009, which is
when the original action was ‘determined’ for the purpose of § 52-592.
Because the plaintiffs filed their amended complaint on February 11, 2010,
which is within the one year deadline prescribed by the accidental failure
of suit statute, the lower court committed clear error in finding that the
plaintiffs could not bring a new action under that statute.’’ They do not
address the court’s conclusion that § 52-592 does not apply when a party
files an appeal and then subsequently withdraws it.
   5
     The plaintiffs have made one argument which circumvents this issue,
namely, that they have been deprived of a judicial remedy in violation of
the Connecticut constitution. As we have stated previously, ‘‘[a party] has
not been deprived of an opportunity to bring an action. The opportunity
was there, but was limited by time. It is within the legislature’s authority
to determine how quickly actions for claims of injury must be brought.’’
Vessichio v. Hollenbeck, 18 Conn. App. 515, 520, 558 A.2d 686 (1989). The time
limiting of causes of action via statutes of limitations is not unconstitutional.